Title: To George Washington from Christopher Gist, 10–12 July 1758
From: Gist, Christopher
To: Washington, George



Sir
Winchester July 10[–12]th 1758

I take this Opertunity which I hope is a Safe one, to Send the following Acct from Augusta. Vizt
Morris Griffith[,] John Draper⟨,⟩ Smith and an Other Man, on their way to the Lower Shannoe Town, in a Buffeloe Bote untill about two miles beloe the Mouth of Sandy Creek they had got their Boat up a Little Creek on the S.E. Side of the Ohio, where they Laid by all day, one of the men went to their boat to get Provission (they intended to go by water all night) he discover’d a Party of Indians & French, in Battoes, he ran & let the others know it, they watch’d them but unluckeyly the Indians

come on Shore & Discover’d their Boat, & track’d them; they all ran a way except Griffeth, who hid himself Stay’d all night and watch’d the enemy Saw they were about 3 or 400 Steering for Fort Du Quesne the other men with Draper got Safe in bleiveing Griffeth was killed by the enemy.
But Griffeth after Seeing the enemy Settled to their work up the Ohio he went on for the Lower Shannoe Town and with in 10 Miles of which, he discover’d two Indians on horse back, he then ran up a Steep hill from the toop of which, he could See the Indians come to his tract, get off their horses follow him a little, then Made hast toward their Town. after which he found a mare on which he rod and is com in Safe this News come to Me yesterday by Joseph Langdon who was Sent Express by Gover. Glen to the Cherokees.
This Seems to be the foundation of the News we had Sometime past of a Number of white Men and Indians Makeing for Bedford County.
I thought proper to give you this as I have it from Langdon. I am Dr Sir yr Most Obdt Humbl. Servt

Christr Gist


I made Burrows Stay to March tomorrow with 28 Indians but understanding by Mr Finney Provissions was not Plenty I have now Sent him at 4 OClock July 12th 1758.


C. Gist

the Indians will Come with the Command.

